Opinion issued December 1, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-15-00346-CV
                           ———————————
ARACELI ZAPATA D/B/A EL SUPER, VELJACO CORP., INC., D/B/A EL
  SUPER MEAT MARKET & TAQUERIA, AND CARMEN GLORIA
                 VELJANOVICH, Appellants
                                       V.
  CLEAR CREEK INDEPENDENT SCHOOL DISTRICT, THE CITY OF
          WEBSTER, AND HARRIS COUNTY, Appellees


                   On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-04925


                         MEMORANDUM OPINION

      Appellants, Araceli Zapata d/b/a El Super, Veljaco Corp., Inc., d/b/a El

Super Meat Market & Taqueria, and Carmen Gloria Veljanovich, appealed from

the trial court’s final judgment, signed on March 2, 2015, in this tax delinquency
case. See TEX. R. APP. P. 26.1(a)(1). On June 23, 2015, this Court granted the

appellants’ motion for extension of time to file their notice of appeal, filed on April

16, 2015, because it was filed within the fifteen-day extension period and

appellants provided a reasonable explanation. See TEX. R. APP. P. 10.5(b), 26.3.

      On November 3, 2015, the parties filed a joint motion to dismiss for

mootness. See TEX. R. APP. P. 42.1(a)(1). The parties request that we dismiss the

appeal because the trial court recently granted appellee Clear Creek Independent

School District’s petition to vacate the judgment, filed under Tax Code Section

33.56, and signed an order on October 30, 2015, vacating the final judgment. See

TEX. TAX CODE ANN. § 33.56(a)(2) (West Supp. 2014). Thus, the parties contend

that this appeal has been rendered moot because there is no longer an issue in

controversy. See Heckman v. Williamson Cnty., 369 S.W.3d 137, 154 (Tex. 2012).

      Generally, this Court has civil appellate jurisdiction over final judgments or

interlocutory orders specifically authorized as appealable by statute. See TEX. CIV.

PRAC. & REM. CODE ANN. §§ 51.012, 51.014(a)(1)–(12) (West Supp. 2014);

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). After the trial court

vacated the final judgment, there is no appealable final judgment or interlocutory

order, and no exception applies here. See Cooper v. Hamilton Cnty., No. 10-03-

283-CV, 2003 WL 23122323, at *1 (Tex. App.—Waco Dec. 31, 2003, no pet.)

(mem. op.) (granting parties’ motion to dismiss appeal for want of jurisdiction after


                                          2
trial court granted taxing entities’ motion to vacate judgment under section

33.56(a)(1) of Tax Code). Also, the motion to dismiss is signed by counsel for the

appellants and appellees, Clear Creek Independent School District, The City of

Webster, and Harris County. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2). No other

party has filed a notice of appeal and no opinion has issued. See id. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 42.1(a)(1), 43.2(f). We dismiss any other pending

motions as moot.

                                  PER CURIAM
Panel consists of Justices Higley, Huddle, and Lloyd.




                                          3